              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
BRIAN GORDON,                            :
    Plaintiff,                           :
                                         :     CIVIL ACTION NO. 1:17-CV-2175
      v.                                 :
                                         :     Judge Sylvia H. Rambo
D.O.C STATE OF                           :
PENNSYLVANIA, et al.,                    :
     Defendants.                         :
                                       ORDER
      Before the Court for disposition is Magistrate Judge Martin C. Carlson’s

Report and Recommendation (ECF No. 24), which recommends granting the Motion

to Dismiss for failure to prosecute (ECF No. 19) filed by the remaining Defendant,

Mr. Woodhouse. Objections to the Report and Recommendation were due by

February 11, 2019, but no such objections have been filed.

      In considering whether to adopt the Report and Recommendation, the Court

should, as a matter of good practice, “satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b),

advisory committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review

dispositive legal issues raised by the report for clear error).          Following an

independent review of the record, the Court is satisfied that the Report and

Recommendation contains no clear error, and will therefore adopt the Report and
Recommendation to grant the Motion to Dismiss filed by Mr. Woodhouse.

Accordingly, IT IS HEREBY ORDERED THAT:

     1.    The Report and Recommendation (ECF No. 24) is ADOPTED.

     2.    The Motion to Dismiss for failure to prosecute (ECF No. 19) is

GRANTED, and the Complaint is DISMISSED.

     3.    The Clerk of Court shall CLOSE this case.



                                  s/Sylvia H. Rambo
                                  SYLVIA H. RAMBO
                                  United States District Judge

Dated: March 26, 2019




                                     2
